Case:18-13153-EEB Doc#:20 Filed:04/24/19               Entered:04/24/19 10:18:45 Page1 of 2



                         UNITED STATES BANKRUTPCY COURT
                          FOR THE DISTRICT OF COLORADO

In re:                                       )
                                             )
David Alan Cirbo, Jr.                        )       Case No. 18-13153-EEB
SSN / ITIN: xxx-xx-1460                      )       Chapter 7
                      Debtor.                )

                           UNITED STATES TRUSTEE’S
                      MOTION TO REOPEN UNDER 11 U.S.C. § 350

        The United States Trustee (“UST”), by and through his undersigned counsel, hereby
requests that the Court reopen the above-captioned chapter 7 case pursuant to 11 U.S.C. § 350,
that the fee be deferred, and that the UST be authorized to appoint a chapter 7 trustee. In support
of his Motion to Reopen, the UST states as follows:

        1.      The above-captioned case was initiated by the filing, of a Voluntary Chapter 7
Petition on April 17, 2018. David V. Wadsworth was appointed chapter 7 trustee (the “Trustee”)
shortly thereafter.

       2.     The Trustee conducted the § 341 Meeting of Creditors on May 15, 2018. The
Debtor appeared at the § 341 Meeting of Creditors.

         3.    On January 29, 2019, the Trustee filed his Report of No Distribution.

       4.     On March 6, 2019, the court entered an Order Accepting the Trustee’s Report and
Closing Case.

        5.   Recently, after the closing of the case, the Trustee received a letter from Wells
Fargo Auto indicating that the Debtor is owed funds which may be property of the bankruptcy
estate.

        6.     The UST requests that the court enter an order reopening this case so that a chapter
7 trustee may investigate the above-mentioned matter and administer any property that is found to
be property of the estate.

        WHEREFORE the UST respectfully requests that the Court reopen the above-captioned
case, defer the fee, authorize the UST to appoint a Chapter 7 Trustee and grant such other and
further relief as the Court deems proper and just under the facts of this case.

Dated: April 24, 2019.                       RESPECTFULLY SUBMITTED,

                                             PATRICK S. LAYNG
                                             UNITED STATES TRUSTEE

                                             /s/ R. Samuel Boughner
Case:18-13153-EEB Doc#:20 Filed:04/24/19        Entered:04/24/19 10:18:45 Page2 of 2



                                        By: R. Samuel Boughner, AR#2010272
                                        Trial Attorney for the U.S. Trustee
                                        1961 Stout Street, Suite 12-200
                                        Denver, CO 80294
                                        (303) 312-7252
                                        (303) 312-7259 fax
                                        Samuel.Boughner@usdoj.gov



                              CERTIFICATE OF SERVICE

        I hereby certify that a copy of the UNITED STATES TRUSTEE’S MOTION TO
REOPEN UNDER 11 U.S.C. § 350 were mailed, postage prepaid, or via the CM/ECF system, at
the date set forth below to the following individuals.

Dated: April 24, 2019.

David Alan Cirbo, Jr.
7494 E. Villanova Place
Denver, CO 80231

George Dimitrov, via CM/ECF

David V. Wadsworth, via CM/ECF



                                              /s/ R. Samuel Boughner
                                              Office of the United States Trustee
